      3:20-cv-01335-JMC              Date Filed 05/21/21   Entry Number 51     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Robert Michael Ardis,                           )          Civil Action No.: 3:20-cv-01335-JMC
                                                )
                        Plaintiff,              )
                                                )
       v.                                       )
                                                )
Darlene Dickey, William Eddins, Sarah           )                     ORDER
Harper-Crutchfield, Gregory Marcille,           )
Timothy Register, Thomas Williams,              )
Jane Does 1-10, and John Does 1-10,             )
                                                )
                        Defendants.             )
                                                )

       Plaintiff Robert Michael Ardis, proceeding pro se, filed this civil rights action against

Defendants Darlene Dickey, William Eddins, Sarah Harper-Crutchfield, Gregory Marcille,

Timothy Register, Thomas Williams, Jane Does 1-10, and John Does 1-10 (collectively

“Defendants”) pursuant to 42 U.S.C. § 1983. (See ECF No. 1.)

       This matter is before the court to address Plaintiff’s Motion to Hold Case in Abeyance and

Motion for Extension of Time. (ECF No. 49.) Specifically, Plaintiff seeks a stay of the case and

an extension of time to allow him to “determine my next course of action.” (Id. at 3 ¶¶ 5, 7.)

       Upon its review, the court observes that on January 25, 2021, it entered an Order dismissing

Plaintiff’s Complaint without prejudice because his claims were foreclosed by the abstention

doctrine outlined in Younger v. Harris, 401 U.S. 37 (1971). (See ECF No. 45.) The court further

entered Judgment for Defendants on January 28, 2021, and officially closed the case thereafter.

(See ECF No. 47.) Therefore, in its current posture, there is not anything pending to hold in

abeyance or to necessitate an extension of time. Therefore, the court DENIES AS MOOT

Plaintiff’s Motion to Hold Case in Abeyance and Motion for Extension of Time. (ECF No. 49.)



                                                    1
     3:20-cv-01335-JMC     Date Filed 05/21/21   Entry Number 51     Page 2 of 2




      IT IS SO ORDERED.




                                                     United States District Judge
May 20, 2021
Columbia, South Carolina




                                         2
